                 Case 19-10488-KBO               Doc 212       Filed 04/16/19         Page 1 of 18



                  IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE
                                              )
    In re:                                    ) Chapter 11
                                              )
                             1
    Z GALLERIE, LLC, et al.,                  ) Case No. 19-10488 (LSS)
                                              )
                               Debtors.       ) (Jointly Administered)
                                              )

                 NOTICE OF REJECTION OF CERTAIN UNEXPIRED LEASES

PARTIES RECEIVING THIS NOTICE SHOULD LOCATE THEIR NAMES AND THEIR
LEASES ON SCHEDULE 2 ATTACHED HERETO AND READ THE CONTENTS OF
THIS NOTICE CAREFULLY.

           PLEASE TAKE NOTICE that on April 9, 2019, the United States Bankruptcy Court for

the District of Delaware (the “Court”) entered an order on the motion of the above-captioned

debtors and debtors in possession (collectively, the “Debtors”), approving procedures for the

rejection, assumption, or assumption and assignment of executory contracts and unexpired leases

and granting related relief [Docket No. 191] (the “Procedures Order”). 2

          PLEASE TAKE FURTHER NOTICE that, pursuant to the Procedures Order and by this

written notice (this “Rejection Notice”), the Debtors hereby notify you that they have determined,

in the exercise of their business judgment, that the leases set forth on Schedule 2 (the “Leases”)

attached hereto will be rejected effective as of the date (the “Rejection Date”) set forth on

Schedule 2, or such other date as the Debtors and the counterparty or counterparties to any such

Lease agree.



1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Z Gallerie, LLC (3816) and Z Gallerie Holding Company, LLC (5949). The location of the Debtors’
      service address is: 1855 West 139th Street, Gardena, CA 90249.
2     The Procedures Order is attached hereto as Schedule 1. Capitalized terms used and not otherwise defined herein
      have the meanings given to them in the Procedures Order.
                Case 19-10488-KBO                Doc 212        Filed 04/16/19          Page 2 of 18



        PLEASE TAKE FURTHER NOTICE that parties seeking to object to the proposed

rejection of any of the Leases must file and serve a written objection 3 so that such objection is filed

with the Court on the docket of the Debtors’ chapter 11 cases no later than ten (10) days after the

date that the Debtors served this Notice and promptly serve such objection on the following parties:

(i) counsel to the Debtors, Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York

10022, Attn: Joshua A. Sussberg, P.C. and Kirkland & Ellis LLP, 300 North LaSalle, Chicago,

Illinois 60654, Attn: Justin Ryan Bernbrock; (ii) co-counsel to the Debtors, Klehr Harrison Harvey

Branzburg LLP, 919 N. Market Street, Suite 1000, Wilmington, Delaware 19801, Attn; Domenic

E. Pacitti; (iii) the Office of the United States Trustee, 844 King Street, Suite 2207, Lockbox 35,

Wilmington, Delaware 19801, Attn: Jaclyn Weissgerber; (iv) counsel to the Committee, Cooley

LLP, 55 Hudson Yards, New York, New York 10001, Attn: Seth Van Aalten and Michael Klein;

(v) co-counsel to the Committee, Whiteford, Taylor & Preston LLC, The Renaissance Center, 405

North King Street, Suite 500, Wilmington, Delaware 19801, Attn: Christopher M. Samis; and

(vi) counsel to the DIP Agent, Buchanan Ingersoll & Rooney PC, 919 North Market Street, Suite

990, Wilmington, Delaware 19801, Attn: Mary F. Caloway. Only those responses that are timely

filed, served, and received will be considered at any hearing.

        PLEASE TAKE FURTHER NOTICE that, absent an objection being timely filed, the

rejection of each Lease shall become effective on the applicable Rejection Date set forth in

Schedule 2, or such other date as the Debtors and the counterparty or counterparties to such Lease

agree; provided, however, that the Rejection Date for any Lease shall not occur until the later of



3   An objection to the rejection of any particular Lease listed in this Rejection Notice shall not constitute an objection
    to the rejection of any other lease listed in this Rejection Notice. Any objection to the rejection of any particular
    Lease listed in this Rejection must state with specificity the Lease to which it is directed. For each particular
    Lease whose rejection is not timely or properly objected to, such rejection will be effective in accordance with
    this Rejection Notice and the Procedures Order.


                                                            2
              Case 19-10488-KBO          Doc 212       Filed 04/16/19    Page 3 of 18



(i) the Rejection Date set forth in this Rejection Notice; (ii) the date the Debtors relinquish control

of the premises by notifying the affected landlord in writing of the Debtors’ surrender of the

premises and (A) turning over keys, key codes, and security codes, if any, to the affected landlord

or (B) notifying the affected landlord in writing that the keys, key codes, and security codes, if

any, are not available, but the landlord may rekey the leased premises; and (iii) the expiration of

the applicable Rejection Objection Deadline; provided, further, that the Rejection Date for a lease

of non-residential real property rejected pursuant to the Rejection Procedures shall not occur

earlier than the date the Debtors filed and served this Rejection Notice.

        PLEASE TAKE FURTHER NOTICE that, if an objection to the rejection of any Lease

is timely filed and not withdrawn or resolved, the Debtors shall file a notice for a hearing to

consider the objection for the Lease or Leases to which such objection relates. If such objection

is overruled or withdrawn, such Lease or Leases shall be rejected as of (i) the date agreed to by the

Debtors and the Rejection Counterparty or (ii) such date as may be determined by the Court.

        PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Procedures

Order, if the Debtors have deposited monies with a Lease counterparty as a security deposit or

other arrangement, the Lease counterparty may not set off or recoup or otherwise use such monies

without further order of the Court, unless the Debtors and the counterparty or counterparties to

such Leases otherwise agree.

        PLEASE TAKE FURTHER NOTICE that, absent a timely objection, any personal

property of the Debtors that is listed and described in Schedule 2 attached hereto shall be deemed

abandoned as of the Rejection Date. After the Rejection Date, landlords may, in their sole

discretion and without further notice or order of this Court, utilize and/or dispose of such property

without notice or liability to the Debtors or third parties.


                                                   3
             Case 19-10488-KBO           Doc 212      Filed 04/16/19     Page 4 of 18



       PLEASE TAKE FURTHER NOTICE that to the extent you wish to assert a claim with

respect to rejection of your Lease or Leases, you must do so before the later of (a) May 17, 2019

at 11:59 p.m., prevailing Eastern Time, or (b) 11:59 p.m., prevailing Eastern Time, on the date that

is 30 days after the later of (i) service of entry of an order approving the rejection of any Lease of

the Debtors or (ii) the effective date of a rejection of any Lease pursuant to operation of any Court

order. IF YOU FAIL TO TIMELY SUBMIT A PROOF OF CLAIM IN THE APPROPRIATE

FORM BY THE DEADLINE SET FORTH HEREIN, YOU WILL BE, PRECLUDED FROM

VOTING ON ANY CHAPTER 11 PLAN FILED IN THESE CHAPTER 11 CASES AND/OR

RECEIVING DISTRIBUTIONS FROM THE DEBTORS ON ACCOUNT OF SUCH CLAIMS

IN THESE CHAPTER 11 CASES.




                         [Remainder of this page intentionally left blank]




                                                  4
            Case 19-10488-KBO    Doc 212      Filed 04/16/19     Page 5 of 18



Dated: April 16, 2019           /s/ Domenic E. Pacitti
Wilmington, Delaware            Domenic E. Pacitti (DE Bar No. 3989)
                                Michael W. Yurkewicz (DE Bar No. 4165)
                                KLEHR HARRISON HARVEY BRANZBURG LLP
                                919 N. Market Street, Suite 1000
                                Wilmington, Delaware 19801
                                Telephone:    (302) 426-1189
                                Facsimile:    (302) 426-9193
                                -and-
                                Joshua A. Sussberg, P.C. (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                601 Lexington Avenue
                                New York, New York 10022
                                Telephone:    (212) 446-4800
                                Facsimile:    (212) 446-4900
                                -and-
                                Justin R. Bernbrock (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                300 North LaSalle
                                Chicago, Illinois 60654
                                Telephone:     (312) 862-2000
                                Facsimile:     (312) 862-2200

                                Co-Counsel for the Debtors and Debtors in Possession




                                          5
Case 19-10488-KBO   Doc 212   Filed 04/16/19   Page 6 of 18



                       Schedule 1

                    Procedures Order
               Case
                Case19-10488-KBO
                     19-10488-LSS Doc
                                  Doc 212
                                      191 Filed
                                          Filed 04/16/19
                                                04/09/19 Page
                                                         Page 71 of
                                                                 of 18
                                                                    9



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                                  )
In re:                                                            )   Chapter 11
                                                                  )
Z GALLERIE, LLC, et al.,1                                         )   Case No. 19-10488 (LSS)
                                                                  )
                                   Debtors.                       )   (Jointly Administered)
                                                                  )
                                                                  )   Re: Docket No. 123

                ORDER (I) AUTHORIZING AND APPROVING
             PROCEDURES TO REJECT OR ASSUME EXECUTORY
      CONTRACTS AND UNEXPIRED LEASES AND (II) AUTHORIZING AND
       APPROVING PROCEDURES TO PROVIDE NOTICE OF ADDITIONAL
    CLOSING STORES, IF REQUIRED, AND PROCEDURES RELATED THERETO

         Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for entry of an order (this “Order”) (a) authorizing and

approving the Contract Procedures for rejecting or assuming executory contracts and unexpired

leases, (b) authorizing and approving the Additional Store Closing Notice Procedures for

providing notice of additional closing stores, if required, and procedures related thereto, and

(c) granting related relief, all as more fully set forth in the Motion; and upon the First Day

Declaration; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated February 19, 2012; and this Court having found that this is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court having found that venue of this

proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

this Court having found that the relief requested in the Motion is in the best interests of the


1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Z Gallerie, LLC (3816) and Z Gallerie Holding Company, LLC (5949). The location of the
    Debtors’ service address is: 1855 West 139th Street, Gardena, CA 90249.
2   Capitalized terms used and not defined herein have the meanings given to them in the Motion.
             Case
              Case19-10488-KBO
                   19-10488-LSS Doc
                                Doc 212
                                    191 Filed
                                        Filed 04/16/19
                                              04/09/19 Page
                                                       Page 82 of
                                                               of 18
                                                                  9



Debtors’ estates, their creditors, and other parties in interest; and this Court having found that the

Debtors’ notice of the Motion and opportunity for a hearing on the Motion were appropriate

under the circumstances and no other notice need be provided; and this Court having reviewed

the Motion and upon Certification of Counsel; and this Court having determined that the legal

and factual bases set forth in the Motion establish just cause for the relief granted herein; and

upon all of the proceedings had before this Court; and after due deliberation and sufficient cause

appearing therefor, it is HEREBY ORDERED THAT:

       1. The Motion is granted to the extent set forth herein.

       2. The following Rejection Procedures are approved in connection with rejecting

           Contracts:

               a.       Rejection Notice. The Debtors shall file a notice substantially in the form
                        attached hereto as Exhibit 1 (the “Rejection Notice”) indicating the
                        Debtors’ intent to reject a Contract or Contracts pursuant to section 365 of
                        the Bankruptcy Code, which Rejection Notice shall set forth, among other
                        things: (i) the Contract or Contracts to be rejected; (ii) the Debtor or
                        Debtors party to such Contract(s); (iii) the names and addresses of the
                        counterparties to such Contract(s) (each a “Rejection Counterparty”);
                        (iv) the proposed effective date of rejection for such Contract(s)
                        (the “Rejection Date”); (v) if any such Contract is a lease, the personal
                        property to be abandoned (the “Abandoned Property”), if any, and an
                        estimate of the book value of such property, if practicable; and (vi) the
                        deadlines and procedures for filing objections to the Rejection Notice (as
                        set forth below). The Rejection Notice may list multiple Contracts;
                        provided that the number of counterparties to Contracts listed on each
                        Rejection Notice shall be limited to no more than 100.

               b.       Service of the Rejection Notice. The Debtors will cause the Rejection
                        Notice to be served: (i) by overnight delivery service upon the Rejection
                        Counterparties affected by the Rejection Notice at the notice address
                        provided in the applicable Contract (and upon such Rejection
                        Counterparty’s counsel, if known); and (ii) by first class mail, email, or
                        fax, upon (A) the Office of the U.S. Trustee for the District of Delaware;
                        (B) the Committee; (C) the Secured Credit Agreement Agent; (D) counsel
                        to the Secured Credit Agreement Agent; (E) counsel to the DIP Agent;
                        (F) the United States Attorney’s Office for the District of Delaware;
                        (G) the Internal Revenue Service; (H) the United States Securities and
                        Exchange Commission; (I) the state attorneys general for all states in
                        which the Debtors conduct business; (J) any party known by the Debtors
               Case
                Case19-10488-KBO
                     19-10488-LSS Doc
                                  Doc 212
                                      191 Filed
                                          Filed 04/16/19
                                                04/09/19 Page
                                                         Page 93 of
                                                                 of 18
                                                                    9



                         to have an interest in any Abandoned Property; and (K) any party that has
                         requested notice pursuant to Bankruptcy Rule 2002 (collectively, the
                         “Master Notice Parties”).

                 c.      Objection Procedures. Parties objecting to a proposed rejection must file
                         and serve a written objection3 so that such objection is filed with this
                         Court on the docket of the Debtors chapter 11 cases no later than
                         ten (10) days after the date the Debtors file and serve the relevant
                         Rejection Notice (the “Rejection Objection Deadline”) and promptly serve
                         such     objection    on     the     following   parties    (collectively,
                         the “Objection Service Parties”): (i) proposed counsel to the Debtors,
                         Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York
                         10022, Attn: Joshua A. Sussberg, P.C., and Emily Kehoe and Kirkland &
                         Ellis LLP, 300 North LaSalle, Chicago, Illinois 60654, Attn: Justin Ryan
                         Bernbrock, and Joshua Altman; (ii) proposed co-counsel to the Debtors,
                         Klehr Harrison Harvey Branzburg LLP, 919 N. Market Street, Suite 1000,
                         Wilmington, Delaware 19801, Attn; Domenic E. Pacitti; (iii) the Office of
                         The United States Trustee, 844 King Street, Suite 2207, Lockbox 35,
                         Wilmington, Delaware 19801, Attn: Jaclyn Weissgerber; (iv) counsel to
                         the Committee, Cooley LLP, 55 Hudson Yards, New York, New York
                         10001, Attn: Seth Van Aalten and Michael Klein; (v) co-counsel to the
                         Committee, Whiteford, Taylor & Preston LLC, The Renaissance Center,
                         405 North King Street, Suite 500, Wilmington, Delaware 19801, Attn:
                         Christopher M. Samis; and (vi) counsel to the DIP Agent, Buchanan
                         Ingersoll & Rooney PC, 919 North Market Street, Suite 1500,
                         Wilmington, Delaware 19801, Attn: Mary F. Caloway.

                 d.      No Objection Timely Filed. If no objection to the rejection of any
                         Contract is timely filed, each Contract listed in the applicable Rejection
                         Notice shall be rejected as of the applicable Rejection Date set forth in the
                         Rejection Notice or such other date as the Debtors and the applicable
                         Rejection Counterparty agrees; provided, however, that the Rejection Date
                         for a rejection of a lease of non-residential real property shall not occur
                         until the later of (i) the Rejection Date set forth in the Rejection Notice;
                         (ii) the date the Debtors relinquish control of the premises by notifying the
                         affected landlord in writing of the Debtors’ surrender of the premises and
                         (A) turning over keys, key codes, and security codes, if any, to the
                         affected landlord or (B) notifying the affected landlord in writing that the
                         keys, key codes, and security codes, if any, are not available, but the
                         landlord may rekey the leased premises; and (iii) the expiration of the
                         applicable Rejection Objection Deadline; provided, further, that the
                         Rejection Date for a lease of non-residential real property rejected
                         pursuant to these Rejection Procedures shall not occur earlier than the date
                         the Debtors filed and served the applicable Rejection Notice.

3   An objection to the rejection of any particular Contract listed on a Rejection Notice shall not constitute an
    objection to the rejection of any other Contract listed on such Rejection Notice.
Case
 Case19-10488-KBO
      19-10488-LSS Doc
                    Doc212
                        191 Filed
                             Filed04/16/19
                                   04/09/19 Page
                                             Page10
                                                  4 of
                                                    of 918



 e.    Unresolved Timely Objection. If an objection to a Rejection Notice is
       timely filed and properly served as specified above and not withdrawn or
       resolved, the Debtors shall schedule a hearing on such objection and shall
       provide at least seven (7) days’ notice of such hearing to the applicable
       Rejection Counterparty, the objecting party, and the other Objection
       Service Parties. If such objection is overruled or withdrawn, such
       Contract shall be rejected as of the applicable Rejection Date either (i)
       agreed to by the Debtors and the Rejection Counterparty or (ii) determined
       by the Court and set forth in an order approving the rejection.

 f.    Removal from Schedule. The Debtors reserve the right to remove any
       Contract from the schedule to a Rejection Notice at any time prior to the
       Rejection Date.

 g.    Deposits. If the Debtors have deposited monies with a Rejection
       Counterparty as a security deposit or other arrangement, such Rejection
       Counterparty may not set off or recoup or otherwise use such deposit
       without the prior approval of the Court, unless the Debtors and the
       applicable Rejection Counterparty otherwise agree.

 h.    Abandoned Property. The Debtors are authorized, but not directed, upon
       the Rejection Date, to abandon any of the Debtors’ personal property that
       may be located on the Debtors’ leased premises that are subject to a
       rejected Contract. The Debtors shall generally describe the property in the
       Rejection Notice and their intent to abandon such property. Absent a
       timely objection, any and all property located on the Debtors’ leased
       premises on the Rejection Date of the applicable lease of nonresidential
       real property shall be deemed abandoned pursuant to section 554 of the
       Bankruptcy Code, as is, effective as of the Rejection Date. Landlords
       may, in their sole discretion and without further notice or order of this
       Court, utilize and/or dispose of such property without notice or liability to
       the Debtors or third parties and, to the extent applicable, the automatic
       stay is modified to allow such disposition; provided, however,
       notwithstanding anything to the contrary in this Order, the Debtors shall
       not abandon or destroy any records that refer or relate to the Private Label
       Credit Card Program Agreement between Comenity Bank and Z Gallerie,
       Inc. dated as of October 15, 2003, as amended (the “Program Agreement”)
       (including, without limitation, records regarding the operations of the
       private label credit card program and any cardholder information) that
       may be located on the Debtors’ leased premises that are subject to a
       rejected Contract.

 i.    Proofs of Claim. Claims arising out of the rejection of Contracts, if any,
       must be filed before the later of (i) May 17, 2019 at 11:59 p.m., prevailing
       Eastern Time, or (ii) 11:59 p.m., prevailing Eastern Time, on the date that
       is 30 days after the later of (A) the service of entry of an order approving
       the rejection of any executory contract or unexpired lease of the Debtors
       or (B) the effective date of a rejection of any Contract pursuant to
              Case
               Case19-10488-KBO
                    19-10488-LSS Doc
                                  Doc212
                                      191 Filed
                                           Filed04/16/19
                                                 04/09/19 Page
                                                           Page11
                                                                5 of
                                                                  of 918



                           operation of any Court order. If no proof of claim is timely filed, such
                           claimant shall be forever barred from asserting a claim for damages
                           arising from the rejection and from participating in any distributions on
                           such a claim that may be made in connection with these chapter 11 cases.

        3. The following Assumption Procedures are approved in connection with assuming and

             assuming and assigning Contracts:

                      a.       Assumption Notice. The Debtors shall file a notice substantially in the
                               form attached hereto as Exhibit 2 (the “Assumption Notice”)
                               indicating the Debtors’ intent to assume a Contract or Contracts
                               pursuant to section 365 of the Bankruptcy Code, which shall set forth,
                               among other things: (i) proposed form of order effectuating the
                               assumption of the Contract substantially in the form attached to the
                               Assumption Notice as Schedule 3 (the “Assumption Order”) (ii) the
                               Contract or Contracts to be assumed; (iii) the Debtor or Debtors party
                               to such Contract; (iv) the names and addresses of the counterparties to
                               such Contracts (each an “Assumption Counterparty”); (v) the identity
                               of the proposed assignee of such Contracts (the “Assignee”), if
                               applicable; (vi) the effective date of the assumption for each such
                               Contract (the “Assumption Date”); (vii) the proposed cure amount, if
                               any for each such Contract; and (viii) the deadlines and procedures for
                               filing objections to the Assumption Notice (as set forth below). The
                               Assumption Notice may list multiple Contracts; provided that the
                               number of counterparties to Contracts listed on each Assumption
                               Notice shall be limited to no more than 100.

                      b.       Service of the Assumption Notice and Evidence of Adequate
                               Assurance. The Debtors will cause the Assumption Notice to be
                               served (i) by overnight delivery upon the Assumption Counterparties
                               affected by the Assumption Notice and each Assignee, if applicable, at
                               the address set forth in the notice provision of the applicable Contract
                               (and upon the Assumption Counterparties’ counsel, if known) and
                               (ii) by first class mail, email, or fax upon the Master Notice Parties.4
                               To the extent the Debtors seek to assume and assign a lease of non-
                               residential real property, the Debtors will cause evidence of adequate
                               assurance5 of future performance to be served with the Assumption

4   The Debtors shall serve (by electronic mail, if requested) a counterparty to a Contract other than a lease of
    non-residential real property to be assumed under the Contract Procedures with evidence of adequate assurance
    as soon as reasonably practicable upon such counterparty’s written request to the Debtors’ proposed counsel.
5   Evidence of adequate assurance may include: (i) the specific name of the proposed assignee/tenant, if not the
    prospective purchaser, and the proposed name under which the assignee intends to operate the store if not a
    current trade-name of the Debtors; (ii) the potential assignee’s intended use for the space if different from the
    present retail operation; (iii) audited financial statements and annual reports for the proposed assignee for the
    past three (3) years, including all supplements or amendments thereto; (iv) cash flow projections for the
    proposed assignee, the proposed assignee’s most recent business plan, all cash flow projections for the lease(s)
    subject to the assignment request, and any financial projections, calculations, and/or pro-formas prepared in
              Case
               Case19-10488-KBO
                    19-10488-LSS Doc
                                  Doc212
                                      191 Filed
                                           Filed04/16/19
                                                 04/09/19 Page
                                                           Page12
                                                                6 of
                                                                  of 918



                               Notice by overnight delivery upon the Assumption Counterparties
                               affected by the Assumption Notice at the address set forth in the notice
                               provision of the applicable Contract (and upon the Assumption
                               Counterparties’ counsel, if known, by electronic mail).

                      c.       Objection Procedures. Parties objecting to a proposed assumption or
                               assumption and assignment (including as to the proposed cure
                               amount), as applicable, of a Contract must file and serve a written
                               objection6 so that such objection is filed with this Court no later than
                               fourteen (14) days after the date the Debtors file and serve the relevant
                               Assumption Notice and promptly serve such objection on the
                               Objection Service Parties.

                      d.       No Objection. If no objection to the assumption of any Contract is
                               timely filed, the Debtors may submit the Assumption Order to the
                               Court under a certificate of no objection and the proposed cure amount
                               set forth in the Assumption Order shall be binding on all
                               counterparties to such Contract and no amount in excess thereof shall
                               be paid for cure purposes.

                      e.       Unresolved Timely Objection. If an objection to an Assumption
                               Notice is timely filed and properly served as specified above and not
                               withdrawn or resolved, the Debtors shall schedule a hearing on such
                               objection and shall provide at least seven (7) days’ notice of such
                               hearing to the applicable Assumption Counterparty and the other
                               Objection Service Parties. If such objection is overruled or withdrawn,
                               such Contract shall be assumed as of the applicable Assumption Date
                               either (i) agreed to by the Debtors and the Assumption Counterparty or
                               (ii) determined by the Court, and set forth in the Assumption Order.

                      f.       Removal from Schedule. The Debtors reserve the right to remove any
                               Contract from the schedule to an Assumption Notice at any time prior
                               to the Assumption Date (including, without limitation, upon the failure
                               of any proposed assumption and assignment to close).




    contemplation of purchasing the lease(s); (v) all documents and other evidence of the potential assignee’s retail
    experience and experience operating stores in a shopping center; and (vi) a contact person for the proposed
    assignee that Landlords may directly contact in connection with the adequate assurance of future performance.
    Should the prospective assignee be a newly formed entity (a “Newco”), written evidence of adequate assurance
    of future performance should also include when such Newco was formed, how it will be financed, together with
    evidence of any financial commitments, and identify what credit enhancements, if any, will be available to
    guarantee the obligations under the leases.
6   An objection to the assumption of any particular Contract listed on an Assumption Notice shall not constitute an
    objection to the assumption of any other Contract listed on such Assumption Notice.
              Case
               Case19-10488-KBO
                    19-10488-LSS Doc
                                  Doc212
                                      191 Filed
                                           Filed04/16/19
                                                 04/09/19 Page
                                                           Page13
                                                                7 of
                                                                  of 918



        4.       For the avoidance of Doubt, this Order shall not function as an assumption and

assignment of Comenity’s Program Agreement and all parties reserve all rights related to any

such potential assumption and assignment.

        5.       Prior to sending an Additional Store Closing Notice, the Debtors will consult with

the DIP Lender, the Committee, the Prepetition Secured Parties (as defined in the DIP Order),

and, as applicable, a Successful Bidder in the Auction process with respect to the determination

regarding whether to close additional stores.

        6.       The following Additional Store Closing Notice Procedures are approved in

connection with closing Additional Closing Stores:

                     a.       Additional Store Closing Notice. The Debtors shall file a notice
                              substantially in the form attached hereto as Exhibit 3, attached hereto
                              (the “Additional Store Closing Notice”) and serve such notice on the
                              applicable landlords (the “Additional Closing Store Landlords”), the
                              Additional Closing Store Landlords’ counsel, if known, the Prepetition
                              Secured Parties, and any other interested parties by email (to the extent
                              available to the Debtors) or overnight mail. With respect to Additional
                              Closing Store Landlords, the Debtors will mail such notice to the
                              notice address set forth in the lease for such Additional Closing Store
                              (or, if none, at the last known address available to the Debtors).

                     b.       Objection Procedures. Additional Closing Store Landlords and any
                              interested parties who object to the Additional Store Closing (as
                              applicable) must file and serve a written objection7 so that such
                              objection is filed with this Court no later than fourteen (14) days after
                              service of the applicable Additional Closing Store Notice and
                              promptly serve such objection on the Objection Service Parties.

                     c.       No Objection. If no objection to the Additional Store Closing Notice
                              is timely filed, the Debtors should be authorized, pursuant to sections
                              105(a), and 363(b) and (f) of the Bankruptcy Code, to proceed with the
                              closings of the Additional Closing Store in accordance with this Order
                              and a final order entered in connection with the Store Closing Motion
                              (such final order, the “Store Closing Order”).




7   An objection to the addition of any particular Contract listed on an Additional Store Closing Notice shall not
    constitute an objection to the any other store closing listed on such Additional Store Closing Notice.
             Case
              Case19-10488-KBO
                   19-10488-LSS Doc
                                 Doc212
                                     191 Filed
                                          Filed04/16/19
                                                04/09/19 Page
                                                          Page14
                                                               8 of
                                                                 of 918



                   d.      Unresolved Timely Objection. If any objections are filed with respect
                           to the Additional Store Closings, and such objections are not resolved,
                           the objections will be considered by the Court at the next regularly
                           scheduled hearing, subject to the rights of any party to seek relief on
                           an emergency basis on shortened notice, to the extent necessary so that
                           the Debtors can move promptly to maximize value and minimize
                           expenses for the benefit of their creditors and stakeholders.

                   e.      Store Closing Procedures. The Store Closing Procedures approved by
                           this Court in the Store Closing Order, as well as all other applicable
                           provisions of the Store Closing Order, shall be applicable to the
                           Additional Store Closings. A copy of the Store Closing Order shall be
                           sent to landlords along with the Additional Store Closing Notice.

       7.      The Dispute Resolution Procedures, waiver of compliance with applicable Fast

Pay Laws or liquidation sale laws, and approval of the Store Closing Bonus Plan (each as

defined and discussed in the Store Closing Motion and approved by final order on the Store

Closing Motion) are hereby approved in conjunction with the closing process of any Additional

Closing Stores.

       8.      Notwithstanding the relief granted in this Order and any actions taken pursuant to

such relief, nothing in this Order shall be deemed: (a) an admission as to the validity, priority, or

amount of any particular claim against a Debtor entity; (b) a waiver of the Debtors’ or any other

party-in-interest’s right to dispute any particular claim on any grounds; (c) a promise or

requirement to pay any particular claim; (d) an implication or admission that any particular claim

is of a type specified or defined in this Order or the Motion; (e) a request or authorization to

assume any agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code; (f) a

waiver or limitation of the Debtors’ or any other party-in-interest’s rights under the Bankruptcy

Code or any other applicable law; or (g) a concession by the Debtors or any other party-in-

interest that any liens (contractual, common law, statutory, or otherwise) satisfied pursuant to

this Order are valid and the Debtors and all other parties-in-interest expressly reserve their rights

to contest the extent, validity, or perfection or to seek avoidance of all such liens. Any payment
             Case
              Case19-10488-KBO
                   19-10488-LSS Doc
                                 Doc212
                                     191 Filed
                                          Filed04/16/19
                                                04/09/19 Page
                                                          Page15
                                                               9 of
                                                                 of 918



made pursuant to this Order should not be construed as an admission as to the validity, priority,

or amount of any particular claim or a waiver of the Debtors’ or any other party-in-interest’s

rights to subsequently dispute such claim.

       9.      All rights and defenses of the Debtors are preserved, including all rights and

defenses of the Debtors with respect to a claim for damages arising as a result of a Contract

rejection, including any right to assert an offset, recoupment, counterclaim, or deduction. In

addition, nothing in this Order or the Motion shall limit the Debtors’ ability to subsequently

assert that any particular Contract is terminated and is no longer an executory contract or

unexpired lease.

       10.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Motion, the Rejection Procedures, the

Assumption Procedures, and the Additional Store Closing Notice Procedures.

       11.     Notice of the Motion as provided therein shall be deemed good and sufficient

notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are

satisfied by such notice.

       12.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       13.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

       14.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




      Dated: April 9th, 2019                         LAURIE SELBER SILVERSTEIN
      Wilmington, Delaware                           UNITED STATES BANKRUPTCY JUDGE
Case 19-10488-KBO   Doc 212    Filed 04/16/19    Page 16 of 18




             [Exhibits to Procedures Order Omitted]
                      Case 19-10488-KBO               Doc 212        Filed 04/16/19          Page 17 of 18



                                                           Schedule 2

                                                        Rejected Leases

                                                                            Description           Abandoned
 Store                                                   Debtor                                                         Rejection
             Store Address        Counterparty                                  of                 Personal
Number                                                 Counterparty                                                       Date
                                                                              Lease 1              Property
                                                                                               Trade fixtures,
           1023 S Delano                                                   Non-residential     furniture, and         April 30, 2019
  5        Court F-123            McCaffery            Z Gallerie, LLC     real property       equipment used in
           Chicago, IL 60605                                                                   the ordinary course
                                                                                               of business.
                                                                                               Trade fixtures,
           2154 Union Street                                                                   furniture, and
                                  Zeiden                                   Non-residential
  26       San Francisco, CA                          Z Gallerie, LLC                          equipment used in      April 30, 2019
                                  Properties, LLC                          real property
           94123                                                                               the ordinary course
                                                                                               of business.
           1457 North                                                                          Only as previously
           Halstead Street #      1515 N                                   Non-residential     agreed in writing
  39                                                  Z Gallerie, LLC                                                 April 30, 2019
           b102                   Halsted, LLC                             real property       with landlord.
           Chicago, IL 60642
                                                                                               Trade fixtures,
           2500 N. Mayfair
                                                                                               furniture, and
           Rd, #384               General Growth                           Non-residential
  43                                                  Z Gallerie, LLC                          equipment used in      April 30, 2019
           Wauwatosa, WI          Properties, Inc.                         real property
                                                                                               the ordinary course
           53226
                                                                                               of business.
                                                                                               Trade fixtures,
           752 Brookwood
                                                                                               furniture, and
           Village                Colonial                                 Non-residential
  56                                                  Z Gallerie, LLC                          equipment used in      April 30, 2019
           Birmingham, AL         Properties Trust                         real property
                                                                                               the ordinary course
           35209
                                                                                               of business.
                                                                                               Trade fixtures,
           1556 Mount
                                                                                               furniture, and
           Diablo Blvd,           UE Patson Mt                             Non-residential
  58                                                  Z Gallerie, LLC                          equipment used in      April 30, 2019
           Walnut Creek, CA       Diablo LP                                real property
                                                                                               the ordinary course
           94596
                                                                                               of business.
                                                                                               Trade fixtures,
           700 Baybrook
                                                                                               furniture, and
           Mall #A125,            General Growth                           Non-residential
  59                                                  Z Gallerie, LLC                          equipment used in      April 30, 2019
           Friendswood, TX        Properties, Inc.                         real property
                                                                                               the ordinary course
           77546
                                                                                               of business.
                                                                                               Trade fixtures,
           1155 Saint Louis
                                                                                               furniture, and
           Galleria # 1087        General Growth                           Non-residential
  61                                                  Z Gallerie, LLC                          equipment used in      April 30, 2019
           St.Louis, MO           Properties, Inc.                         real property
                                                                                               the ordinary course
           63117
                                                                                               of business.
           24511 Cedar Road,                                                                   Trade fixtures,
           #E33,                  Legacy Village                           Non-residential     furniture, and
  67                                                  Z Gallerie, LLC                                                 April 30, 2019
           Lyndhurst, OH          Investors                                real property       equipment used in
           44124


       1   The inclusion of a Lease on this list does not constitute an admission as to the existence or validity of any claims
           held by the counterparty or counterparties to such Lease.
              Case 19-10488-KBO              Doc 212       Filed 04/16/19        Page 18 of 18



                                                                                  the ordinary course
                                                                                  of business.
     1140 Bellevue                                                                Trade fixtures,
     Square, Sp 1140,                                                             furniture, and
                          Bellevue                             Non-residential
78   Lv B,                                   Z Gallerie, LLC                      equipment used in     April 30, 2019
                          Square, LLC                          real property
     Bellevue, WA                                                                 the ordinary course
     98004                                                                        of business.
                                                                                  Trade fixtures,
     3301 Veterans
23                                                                                furniture, and
     Blvd., #38,          Causeway,                            Non-residential
                                             Z Gallerie, LLC                      equipment used in     April 30, 2019
     Metairie, LA         LLC                                  real property
                                                                                  the ordinary course
     70002
                                                                                  of business.
                                                                                  Trade fixtures,
     5901 E Galbraith
                          Kenwood                                                 furniture, and
     Rd, Space #115,                                           Non-residential
48                        Collection         Z Gallerie, LLC                      equipment used in     April 30, 2019
     Cincinnati, OH                                            real property
                          Retail, LLC                                             the ordinary course
     45236
                                                                                  of business.
                                                                                  Trade fixtures,
                          Galleria                                                furniture, and
     3180 Galleria,                                            Non-residential
66                        Shopping           Z Gallerie, LLC                      equipment used in     April 30, 2019
     Edina, MN 55435                                           real property
                          Center, LLC                                             the ordinary course
                                                                                  of business.
                                                                                  Trade fixtures,
     1245 Worcester
                                                                                  furniture, and
     Street, Space        General Growth                       Non-residential
71                                           Z Gallerie, LLC                      equipment used in     April 30, 2019
     #2064,               Properties, Inc.                     real property
                                                                                  the ordinary course
     Natick, MA 01760
                                                                                  of business.
                                                                                  Trade fixtures,
     180 Hillside Road,                                                           furniture, and
                          Gateway                              Non-residential
86   Cranston, RI                            Z Gallerie, LLC                      equipment used in     April 30, 2019
                          Woodside                             real property
     02920                                                                        the ordinary course
                                                                                  of business.




                                                       2
